Citation Nr: 0727389	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
May 1965 to May 1968, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant's claim of entitlement to service connection 
for post-traumatic stress disorder will be addressed in the 
REMAND portion of the decision below; and is hereby REMANDED 
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal regarding his claim of 
entitlement to service connection for depression has been 
obtained.

2.  Depression did not manifest in service and is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for depression, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in June 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The June 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board observes that the 
appellant was also afforded a VA examination in August 2005 
in connection with his claim. 38 C.F.R. § 3.159(c)(4). 

In addition, prior to the certification of the appellant's 
case to the Board, the RO notified the appellant of the 
Dingess/Hartman v. Nicholson case, including an explanation 
of disability ratings and effective dates. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board has concluded that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for depression, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Service connection for depression

In this case, the appellant asserts entitlement to service 
connection for depression. April 2003 application for 
compensation.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, with regard to the first element necessary for 
a grant of service connection (evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has been diagnosed with dysthymic disorder 
(i.e., depression) and a personality disorder, not otherwise 
specified. See VA medical records; August 2005 VA examination 
report.  The appellant's diagnosis of depression constitutes 
a current disability for VA purposes and fulfills the 
requirements of the first element for service connection.  

However, with regard to the second element necessary for a 
grant of service connection (an in-service occurrence or 
injury), the Board observes that the appellant's service 
medical records fail to provide competent evidence supportive 
of the appellant's claim.  Specifically, a review of these 
records reveals that the appellant was not diagnosed with 
depression or any other psychiatric disorder during his 
period of active duty; nor do his records contain any 
notations regarding complaints of or treatment for symptoms 
that can be associated with such a  diagnosis.  Notably, the 
appellant's induction clinical examination and his separation 
clinical examination indicated that the appellant's 
psychiatric evaluation was normal. See reports of medical 
examinations dated in April 1965 and May 1968.  In addition, 
the appellant's psychiatric condition reflected in his 
"PULHES" physical profile was normal. Id.; Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

Other evidence against the appellant's claim consists of 
post-service medical and employment records that essentially 
date the onset of the appellant's depression as approximately 
1993 or 1994. See November 1993 letter from the appellant's 
former employer (employer's letter indicted that the 
appellant was being terminated due to persistent 
procrastination); medical records from the Vet Center 
(appellant reported a health history that included 
experiencing depression in 1994 to 1995 that resulted in a 
catatonic state); VA medical records dated in April 1996 
(appellant was seen for complaints of depression during which 
he described the event that brought him to treatment being a 
"job loss" and a "lack of direction"); December 2002 
(appellant reported being depressed for several years); 
December 2005 (appellant reported that his depression started 
when he was a Manufacturing Manager - - a job from which he 
subsequently quit or was fired); see also April 2003 
application for compensation (appellant reported that his 
depression disability began sometime in 1994).  The Board 
acknowledges that certain medical records contained in the 
claims reference the appellant's participation in private 
psychotherapy at some point during the 1980's. See December 
2003 and September 2005 VA medical records.  In this regard, 
the appellant explained during his May 2006 BVA hearing that 
these treatment sessions consisted of seeing a medical 
provider approximately three times in 1980 and five times in 
1986; and that this treatment pertained to family 
problems/family crises he was experiencing at that time. May 
2006 BA hearing transcript, p. 5; April 2006 letter from 
Richard A. Martin, Ph.D., p. 1.  Regardless, even if the 
Board assumes for the sake of argument that the medical 
treatment the appellant reportedly received in the 1980's was 
associated with his current diagnosis of depression, such an 
assumption would not assist the appellant with his claim 
since the evidence clearly shows the appellant separated from 
service in 1968, ten years before he sought or was seen for 
psychiatric treatment.  

Lastly, the Board observes that although the appellant has 
consistently been diagnosed with depression since 1996, none 
of his medical providers have discussed, much less 
associated, this diagnosis within the context of the 
appellant's period of service.  The only competent medical 
evidence of record addressing the claimed relationship 
between the appellant's depression and his period of service 
is an August 2005 mental disorders VA examination report in 
which the examiner ultimately opined that the appellant's 
dysthymic disorder was not related to his period of service. 
See August 2005 examination report, p. 2.  The Board finds 
this examination report to be dispositive in this case as it 
is not only persuasive and credible, but is also 
uncontroverted.  In making this finding, the Board observes 
that the claims file contains an October 2005 letter from 
W.F.H., the appellant's former neighbor and friend, in which 
W.H.F. reported his observations regarding the appellant's 
changed behavior upon his return from service.  However, 
after reviewing this letter, the Board concludes that it does 
not counter the medical findings set forth in the August 2005 
VA examination report since there is no competent evidence of 
record indicating that W.H.F. has either the experience or 
expertise to offer an opinion that requires medical 
expertise, such as the etiology of the appellant's 
depression. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent a showing that the appellant's depression 
manifested in service or is otherwise related to his military 
service, service connection is not warranted.  



Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for depression, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. at 55 (1991). 


ORDER

Service connection for depression is denied. 


REMAND

In addition to his claim for depression, the appellant 
asserts entitlement to service connection for post-traumatic 
stress disorder ("PTSD").  A preliminary review of the 
record with respect to this claim discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that the appellant 
submitted with his application for compensation for PTSD a 
statement in which he described the stressor events upon 
which he based his claim.  Specifically, the appellant 
essentially reported that he was a driver in a medical 
company during service; and that he helped pick up dead 
bodies, bagged those bodies in body bags, and assisted in 
transporting the bodies back to the United States.  He 
asserted that the actions referenced above have resulted in 
feelings of shame and guilt; that he has experienced 
depression since 1992 that he associates with his service 
duties; and that he also has experienced a lack of motivation 
post-service he contends is related to his period of service. 
See April 2003 application for compensation, part B, p. 2.  

According to records contained in the claims file, the 
appellant has been receiving mental health treatment since 
approximately April 1996.  As discussed above, his post-
service medical records consistently reveal a diagnosis of 
depression rather than PTSD.  Notably, the appellant was 
evaluated in July 2003 at a VA medical center for PTSD and 
was found not to have the diagnosis on the basis that when 
interviewed, the appellant (1) did not recite a traumatic 
event beyond the realm of human experience that endangered 
his safety, life or the life of someone close to him and (2) 
failed to recite symptoms of re-experiencing, avoidance, and 
exaggerated startle response. See July 2003 VA medical 
records.  

In the rating decision on appeal, the RO denied service 
connection on the basis that (1) the appellant's April 2003 
stressor statement was too vague and could not be verified 
and (2) the appellant did not have an established diagnosis 
of PTSD that could be service-connected. See August 2003 
rating decision.  This decision was confirmed in a January 
2006 Supplemental Statement of the Case ("SSOC") after 
another VA medical doctor found that the appellant did not 
meet the full criteria for a diagnosis of PTSD. See August 
2005 VA examination report.  

Subsequent to the issuance of the January 2006 SSOC, the 
appellant testified before the Board about the events he 
considered to be stressors while serving in Vietnam, which 
included being a driver that transported wounded individuals 
over bumpy roads (causing the individuals to experience 
additional pain) and waiting with them for the arrival of 
aircraft that would transport them. See May 2006 BVA hearing 
transcript, p. 7.  In addition, the appellant testified that 
he was responsible for transporting deceased soldiers and 
placing/removing their bodies from "the cooler." Id., pgs. 
7-8.  He essentially stated that the company that he served 
in was unique in that it dealt with unscheduled flights 
available at night that transported bodies; and that he was 
responsible for helping to transport these bodies on numerous 
occasions at night because other drivers would avoid these 
duties. Id., p. 8.  Overall, he argued entitlement to service 
connection for PTSD based upon the theory that his PTSD 
stressor was the "stressor of his everyday life in Vietnam 
dealing with the results of the combat veterans." Id., p. 
18.  Thereafter, in support of his claim, the appellant 
submitted a private psychological evaluation dated in April 
2006 from Richard A. Martin, Ph.D., in which the appellant 
was diagnosed with PTSD. 

The Board notes that there is no indication in the record 
that the appellant engaged in actual combat with the enemy 
while in Vietnam or that his claimed stressors are related to 
that combat. See 38 C.F.R. § 3.304(f)(1).  The appellant's 
service personnel records reveal that his military occupation 
specialty was that of a Motor Vehicle Operator; and that he 
was assigned to the Headquarters and Services section of the 
3rd Medical Battalion during his period of service in 
Vietnam. See DD Form 214; service personnel records; May 2006 
BVA hearing transcript, p. 6.  Since there is no indication 
that the appellant served in combat, the Code of Federal 
Regulations requires that in order to establish service 
connection for PTSD, there must be (1) medical evidence 
diagnosing the disorder, (2) a medical evidence link between 
the current disorder and an in-service stressor, (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred. See 38 C.F.R. § 3.304(f).  

The record in this case does not indicate that any attempt 
has been made to verify the appellant's asserted stressors, 
specifically that he was assigned to transporting wounded 
servicemen and deceased servicemen during his tour in Vietnam 
in comparison to being assigned other duties that Motor 
Vehicle Operators apparently performed. May 2006 BVA hearing 
transcript, p. 6 (appellant testified that Motor Vehicle 
Operators were assigned various tasks that included making 
supply runs, hauling water, etc . . .).  As such, the Board 
finds that further development on this issue is necessary.  
Therefore, the Board will return this case to the RO via the 
AMC in Washington, D.C.; and the VA will notify the appellant 
if further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).


2.  The RO is to contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC, formerly known as the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)), 
and provide them with copies of the 
appellant's service personnel records, 
a copy of the May 2006 BVA hearing 
transcript in which the appellant 
described his alleged stressors, and a 
copy of the April 2006 private 
psychiatric examination in which the 
appellant was diagnosed with PTSD based 
upon his purported stressors.  JSRRC 
should be requested to attempt to 
verify whether the appellant 
experienced the stressful events he 
reported in those documents, 
specifically whether he was assigned to 
transport wounded servicemen and/or 
dead bodies.  They should also be 
requested to provide any additional 
information that might corroborate the 
appellant's alleged stressor events.  
Any information obtained should be 
associated with the claims file.  

3.  Following the receipt of the report 
from JSRRC and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature 
of any in-service stressor event 
verified by JSRRC.  If no stressor 
event has been verified, the report 
should so state.  The report should be 
added to the claims file.

4.  The appellant should then be 
scheduled for a VA psychiatric 
examination to determine the existence 
and etiology of any currently 
manifested PTSD.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner 
must specifically identify which 
stressors detailed in the report of 
JSRRC or the RO's report are 
responsible for that conclusion.  The 
claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


